Citation Nr: 1703029	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-18 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disorder, to include the knees and fibula, to include as secondary to service-connected ankle disability.  

2.  Entitlement to service connection for residuals of an injury to the collarbone.  

3.  Entitlement to service connection for residuals of an injury to the chest, to include alleged injury to the sternum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge at a June 2014 videoconference hearing, and a transcript of this hearing is of record. 

In May 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran VA medical examinations.  The action specified in the May 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a bilateral shoulder disability has been raised by the record, but has not been adjudicated by the RO. Accordingly, the Board does not have jurisdiction over these issues and they are referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The Veteran's current left lower extremity disability did not have its onset in service nor was caused or permanently aggravated by his active military service, to include his service connected right ankle disability.

2.  The Veteran does not have any diagnosed disability of the collarbone/clavicle.

3.  The Veteran does not have any diagnosed disability of the chest, to include the sternum or ribs.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left lower extremity disorder, to include the knees and fibula, to include as secondary to service-connected ankle disability, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Entitlement to service connection for residuals of an injury to the collarbone.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303(2016).

3.  Entitlement to service connection for residuals of an injury to the chest, to include alleged injury to the sternum.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2106).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Left Lower Extremity

The Veteran is seeking entitlement to service connection for a disability of the left lower extremity, to include the left knee and fibula.  He contends that he experienced pain in his left lower extremity as a result of a 1978 motor vehicle accident or, alternatively, that his service-connected right ankle disability caused, or aggravated beyond the natural progression of the disease process, a current left lower extremity/left knee condition.  

Service treatment records show that in April 1976, the Veteran complained of knee pain of three weeks duration.  At that time, he reported that he had been treated by a doctor five years ago, prior to service.  On examination, there was tenderness over the patella area and painful motion.  In January 1977, he reported injuring his knee, but on examination, there was no swelling or instability and the Veteran had full range of motion.  It appears that he was diagnosed with a contusion.  In October 1977, he complained of left knee and hip pain of two months duration.  A December 1977 orthopedic clinic note indicates an assessment of bilateral chondromalacia patella.

In March 1978, the Veteran was involved in a motor vehicle accident.  He sustained a fracture to the right distal fibula, as well as a right ankle sprain and numerous lacerations.  However, no injury to the left lower extremity more severe than a laceration was noted.  

On a November 1978 Report of Medical History completed prior to separation from service, the Veteran did not report any current left knee problems.  A Report of Medical Examination also completed at that time is negative for any noted disabilities of the left knee or lower extremity.

Post-service, the Veteran has not submitted any evidence of treatment for any left lower extremity problems in the year following separation from service.  

The Veteran was afforded a VA examination in May 2009.  At that time, an x-ray of the left tibia and fibula showed moderately severe degenerative joint disease of the left knee and possible Osgood-Schlatter's disease.  An x-ray of the left ankle noted mild early degenerative joint disease.

The Veteran was afforded a new VA examination in December 2012.  With respect to the etiology of the Veteran's left knee disability, the 2012 opinion addressed direct service connection, concluding that it is less likely than not the Veteran's left knee arthritis is related to the Veteran's service.  Although the examiner acknowledged that the Veteran was treated for left knee pain and injury in service, the VA physician noted that there was arthritis present in the both knees, and as such, the Veteran's current left knee disability is more likely the result of degenerative changes than from specific trauma to the left lower extremity.  No opinion was offered as to if right ankle degenerative arthritis, which is service-connected, caused or aggravated the left lower extremity condition (e.g. by causing gait abnormality or overuse, etc.).  

April 2015, the Veteran was afforded another VA examination.  The examiner concluded that it is not at least as likely as not that the Veteran's left lower extremity disability was caused by any event in service, to include his 1978 motor vehicle accident.  He further concluded that it is not at least as likely as not that any disability in the left lower extremity, to include degenerative arthritis and fibular fracture residuals, was caused, or aggravated beyond the natural course of the disease process, by the Veteran's service connected right ankle arthritis.  

The examiner noted that the Veteran did not report any left knee problems at his separation in November 1978, suggesting that the Veteran's earlier complaints had resolved, which the examiner stated is consistent with the nature of chondromalacia patella.  Further, the examiner explained that the Veteran's current knee degenerative joint disease is tricompartmental, rather than patella-femoral in location, making it unlikely to be etiologically related to the Veteran's chondromalacia in service.  The examiner noted that degenerative arthritis is part of the normal aging process and that those who are overweight, such as the Veteran, are at an increased risk, making these factors, as well as the Veteran's gout, the more likely causes of his current left knee disability.  

Addressing the issue of aggravation, the examiner explained that "Alteration of gait off-loading to the contralateral leg is more than likely to be caused by the NSC right hip rather than the SC right ankle condition, but is not the only cause of the left knee DJD, and since the left hip X-rays did not indicate DJD, it is likely that there was limited transfer in weight and stress to the LLE to result in the left knee DJD."

Based on all the above evidence, entitlement to service connection for left lower extremity disability must be denied.  While the Veteran did complain on several occasions in service of left knee pain, a preponderance of the evidence supports a finding that these complaints resolved without residual knee problems, as no disability of the left knee was noted at separation from service or for many years after separation from service.  Additionally, multiple VA examiners have opined that it is less likely than not that the Veteran's current left knee degenerative joint disease had onset in in service or was caused or permanently aggravated by his active service, to include his service connected right ankle disability.  The Veteran has not submitted any medical opinion that contradicts the conclusions of these VA examiners.  

While the Veteran has offered his own opinion as to the etiology of his left lower extremity disability, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a left lower extremity disability due to his 1978 accident in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence and the opinions of the VA examiners.

For all the above reasons, entitlement to service connection for a left lower extremity disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Collarbone and Chest

The Veteran has also maintained that he experiences pain in his collarbone and in his chest as a result of the March 1978 accident described above, with limitation of the arm/shoulder.  At his videoconference hearing, he asserted that he suffered a cracked clavicle and bruised ribs as a result of the accident.  

However, neither of these claimed injuries is documented in the Veteran's service treatment records.  The Veteran did report a history of a cracked clavicle on a Report of Medical History completed in November 1978, and the Board observes that pain in or injuries to the chest area, including the clavicle, sternum, and ribs could occur due to being propelled against a car's restraint system by the impact of a collision.  However, there is no corroboration of the Veteran's claimed injuries in the available service or post-service medical records.  The Veteran's November 1978 separation physical did not note any current disabilities of the clavicle, ribs, or sternum or any history of injury to the chest area.  A December 1978 chest x-ray was normal, as were subsequent chest x-rays.

The Veteran was afforded a VA examination in April 2015.  However, the examiner found no evidence of any current disability of the collarbone or chest, including the sternum or ribs.  The examiner noted that current chest x-rays showed no evidence of past injury or fracture.  

Based on all the above evidence, entitlement to service connection for disabilities of the collarbone and chest must be denied.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, the Veteran has not done so.  Even if the Board finds credible the Veteran's complaints of pain in the chest and collarbone area, an observation of pain is not a finding of disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, diagnostic evidence fails to show the existence of a current collarbone or chest disability associated with the pain the Veteran describes.  Accordingly, entitlement to service connection for collarbone and chest disabilities must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for a left lower extremity disorder, to include the knees and fibula, to include as secondary to service-connected ankle disability, is denied.  

Service connection for residuals of an injury to the collarbone is denied.  

Service connection for residuals of an injury to the chest, to include alleged injury to the sternum, is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


